DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot. 
Attention is drawn to applicant’s figure 4 where two insulation layers 22 and 23 form a first insulation layer 21. The bottom layer 22 is the thin film portion on the periphery of the FLR. The Senoo reference (Figure 2) also discloses a dual layer insulation layer where the bottom layer 150 is a thin film on the periphery of FLR 135. Therefore, the insulation layer of Senoo is reinterpreted to be a combination layer 142 and 150. Under this new interpretation Senoo discloses amended features of claim 25.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-35,37-41, 43, 44, 46, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoo (US 20130214394 A1; Sen) in view of Kobayashi et al. (US 5804868 A; Kobayashi) and further in view of Sakamoto et al. (US 20010005031 A1; Sakamoto).
Regarding claim 25, Senoo discloses a semiconductor device comprising: a semiconductor layer (Fig. 2, 132; ¶25); a drift layer of a first conductivity type (N-) forming a surface layer portion of the semiconductor layer; an impurity region  (Fig. 2, 133; ¶25) of a second conductivity type (P) formed in a surface layer portion of the drift layer; a terminal region  (Fig. 2, 134; ¶26) of the second conductivity type (P) that is formed in the surface layer portion of the drift layer  (Fig. 2, 132; ¶25) along a peripheral edge of the impurity region (Fig. 2, 133; ¶25) and that … a connection region formed in a region in which the peripheral edge of the impurity region  (Fig. 2, 133; ¶25) and the terminal region (Fig. 2, 134; ¶26) are connected; a plurality of field limiting regions (Fig. 2, 135a-135d; ¶26) of the second conductivity type (P) that are formed in the surface layer portion of the drift layer at intervals in a direction away from the terminal region (Fig. 2, 134; ¶26), …an insulating layer (Fig. 2, 140/150; ¶27) that is formed on the semiconductor layer (Fig. 2, 132; ¶25), and that has a first opening exposing (Fig. 2, Cell region 101; ¶24) the impurity region, the terminal region, and the connection region, and has a plurality of second openings (Fig. 2, non-cell region 101; ¶24) each exposing the corresponding ones of the field limiting regions (Fig. 2, 135a-135d; ¶26) at intervals in the direction away from the terminal region; a surface electrode (Fig. 2, 110; ¶24) that has a connection portion connected to the impurity region (Fig. 2, 133; ¶26), to the terminal region (Fig. 2, 134; ¶26), and to the connection region inside the first opening of the insulating layer (Fig. 2, 140/150; ¶27), and that has a drawn portion drawn out onto the insulating layer from the connection portion through the first opening and formed at an interval from the innermost field limiting region (Fig. 2, 135a; ¶26) to the impurity region (Fig. 2, 133; ¶25) side as viewed in plan; a plurality of field electrodes 
Senoo is silent on a terminal region that has a second conductivity type impurity concentration higher than a second conductivity type impurity concentration of the impurity region;  field limiting regions that are formed such that distances between adjacent pairs of the field limiting regions become greater as distances from the terminal region become greater; and an organic insulating layer formed on the insulating layer so as to cover the drawn portion of the surface electrode and the plurality of field electrodes; the first opening of the insulating layer is defined by an inclined surface having an acute angle with respect to the semiconductor layer inside the insulating layer, and the organic insulating layer is drawn out onto the connection portion of the surface electrode from on the drawn portion of the surface electrode, faces the impurity 
The art discloses that the terminal region (main Junction) carries the same conductivity (p or p+) as the field limiting regions. If the FLR regions are p+ the terminal region will also be p+.  
Kobayashi discloses a semiconductor device where a terminal region (Fig. 7A, Main Junction; Column 4 lines 65-66) and field limiting regions (Fig. 7A, 1301-1303; Column 4 lines 30-31) are p+ that has a second p+ type impurity concentration higher than a p-type second conductivity type impurity concentration of the impurity region.
Kobayashi discloses field limiting regions (Fig. 5b, 1301-1305; Column 3 lines 58) that are formed such that distances between adjacent pairs of the field limiting regions become greater as distances from the terminal region (Fig. 5b, 102; Column 3 line 61) become greater; and an organic insulating layer (Fig. 5b, 19/20 polyimide; Column 4 line 10-11) formed over the entire device.
Sakamoto discloses a semiconductor device having field limiting regions (Fig. 14, 5x; ¶131), a first dielectric layer (Fig. 14, 6; ¶82) having an inclined surface having an acute angle with respect to the semiconductor layer (Fig. 14, 2; ¶117) inside the insulating layer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to us a p+ concentration for a greater decrease in breakdown voltage; having the distances between adjacent pairs of the field limiting regions become greater as distances from the terminal region become greater for 
	Regarding claim 29, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, further comprising: a channel stop region (Fig. 2, 136; ¶26 Sen) of the first conductivity type (N) that is formed in the surface layer portion of the drift layer (Fig. 2, 132; ¶24-25 Sen) at an interval from the outermost field limit region (Fig. 2, 135d; ¶24-25)  in the direction away from the terminal region (Fig. 2, 134; ¶25 Sen), and that has a first conductivity type impurity concentration (n) higher than a first conductivity type impurity concentration of the drift region (n-).
	Regarding claim 30, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 29, wherein the channel stop region (Fig. 2, 136; ¶26 Sen) is exposed from a side surface of the semiconductor layer. (Fig. 2, 100; ¶24-25 Sen)
	Regarding claim 31, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 29, further comprising: an equipotential electrode (Fig. 2, 114; ¶27 Sen) that is formed on the insulating layer (Fig. 2, 140/150; ¶27 Sen) at an interval from the field electrode (Fig. 2, 120a; ¶27 Sen) and is electrically connected to the channel stop region. (Fig. 2, 136; ¶26 Sen)
	Regarding claim 32, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 31, wherein the insulating layer (Fig. 2, 
Regarding claim 33, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, wherein the terminal region (Fig. 2, 134; ¶25 Sen) surrounds the impurity region (Fig. 2, 133; ¶25 Sen) as viewed in plan (Fig. 4 Sen).
The terminal region 134 is in region 102 which surrounds region 101 where the impurity region is located.
	Regarding claim 34, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, wherein a bottom portion of the terminal region (Fig. 2, 134; ¶25 Sen) is formed at a position deeper than a bottom portion of the impurity region (Fig. 2, 133; ¶25 Sen) in a thickness direction of the semiconductor layer. (Fig. 2, 100; ¶24-25 Sen)
	Regarding claim 35, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, wherein the terminal region (Fig. 2, 134; ¶25 Sen) overlaps with the impurity region (Fig. 2, 133; ¶25 Sen).
	Regarding claim 37, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, wherein a connection size of the connection portion of the surface electrode (Fig. 2, 110; ¶24-25 Sen) with respect to the terminal region (Fig. 2, 134; ¶25 Sen)  and not more than a width of the terminal region.
m or more of the surface electrode. 
However the size of the connection portion is a result effective variable that directly effects operation parameters such as the contact resistance and bias of the device. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. (MPEP 2144.04) Therefore before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to adjust the size of the connection portion to increase or decrease the contact resistance provide a uniform current density in the electrode.
	Regarding claim 38, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, wherein a connection size of the connection portion of the surface electrode (Fig. 2, 110; ¶24-25 Sen) with respect to the terminal region (Fig. 2, 134; ¶25 Sen) and not more than a width of the terminal region.
Sen in view of Kobayashi, and Sakamoto is silent on the connection size of the connection portion is 60 m or more of the surface electrode. 
However the size of the connection portion is a result effective variable that directly effects operation parameters such as the contact resistance and bias of the device. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. (MPEP 2144.04) Therefore before the effective filing date of the invention it 
Regarding claim 39, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, wherein the impurity region (Fig. 2, 133 P; ¶25 Sen) and the drift layer (Fig. 2, 132 N; ¶24-25 Sen) form a pn junction diode.
	Regarding claim 40, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 39, wherein the pn junction diode (Fig. 2, 133P/132N; ¶24-25 Sen) is a fast-recovery diode
 	Since Sen in view of Kobayashi, and Sakamoto discloses the claimed structure of claims 25 and 29 the claimed functionality of claim 40 is implied. Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F. 2d 1647 (1987)
	Regarding claim 41, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, further comprising: an emitter region (Fig. 2, not shown n-type; ¶25 Sen) of the first conductivity type that is formed in the surface layer portion of the impurity region and defines a channel region of an IGBT (¶25 Sen) with the drift layer (Fig. 2, 132 N; ¶24-25 Sen), in the impurity region (Fig. 2, 133 P; ¶25 Sen); a collector region (Fig. 2, 131 P; ¶25 Sen) of the second conductivity type formed in the semiconductor layer so as to face a bottom portion of the impurity region (Fig. 2, 133 P; ¶25 Sen) with a partial region of the drift layer (Fig. 2, 132 N; ¶24-25 Sen) 
Applicant discloses in paragraph 139 the impurity region is the channel region 
Regarding claim 43, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, wherein the semiconductor layer (Fig. 2, 100; ¶24-25 Sen) has a single layer structure formed of a semiconductor substrate by which the drift layer (Fig. 2, 132 N; ¶24-25 Sen) is formed.
Regarding claim 44, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, wherein the semiconductor layer has a laminated structure including a semiconductor substrate (Fig. 2, 131; ¶24-25 Sen) and an epitaxial layer (Fig. 2, 132 N; ¶24-25 Sen) formed on the semiconductor substrate as the drift layer.
Applicant discloses that the contact layer is the substrate.
Regarding claim 46, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, wherein each of the plurality of second openings has a first opening portion defined by the thin film (Fig. 2, 140; ¶27 Sen)  portions such as to expose an inner portion of the corresponding field limiting region (Fig. 2, 135a-135d; ¶26 Sen), and a second opening portion defined by the thick film portions (Fig. 2, 150; ¶27 Sen)  such as to expose the corresponding first opening portion.
Regarding claim 47, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 46, wherein the insulating layer (Fig. 2, 
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoo (US 20130214394 A1; Sen) in view of Kobayashi et al. (US 5804868 A; Kobayashi), Sakamoto et al. (US 20010005031 A1; Sakamoto) and further in view of So et al. (US 5747853 A; So).
Regarding claim 42, Sen in view of Kobayashi, and Sakamoto discloses the semiconductor device according to claim 25, further comprising: an source region (Fig. 2, not shown n-type; ¶25 Sen) of the first conductivity type that is formed in the surface layer portion of the impurity region but is silent on and defines a channel region of a MISFET with the drift layer, in the impurity region; a drain region of the first conductivity type formed in the semiconductor layer so as to face a bottom portion of the impurity region with a partial region of the drift layer interposed therebetween; and a gate electrode facing the channel region with a gate insulating film interposed therebetween.
So discloses a semiconductor device having a an source region (Fig. 5, 52; Column 5 lines 52-67) of the first conductivity type (N+) that is formed in the surface layer portion of the impurity region (Fig. 5, 53; Column 5 lines 52-67) and defines a channel region of a MISFET with the drift layer (Fig. 5, 60; Column 6 lines 1-5), in the impurity region; a drain region (Fig. 5, 62; Column 6 lines 1-5) of the first conductivity type (N) formed in the semiconductor layer so as to face a bottom portion of the impurity region (Fig. 5, 53; Column 5 lines 52-67) with a partial region of the drift layer interposed therebetween; and a gate electrode (Fig. 5, 56; Column 6 lines 1-5) facing the channel 
Before the effective filing date it would have been obvious to one having ordinary skill in the art to combine So with Sen for forming a power semiconductor device capable of operating at low power level, yet with controllable electrical breakdown at a predetermined range and location, thereby providing reliable device protection.  
Allowable Subject Matter
Claim 45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 45, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a concentration ratio of the impurity region with respect to the terminal region is 0.225 or more and 1.0 or less.”, as recited in Claim 45, with the remaining features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816